Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species I: Figure 4
Species II: Figure 5
Species III: Figure 6
Species IV: Figure 7

The species are independent or distinct because claims to the different species recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Species I differs from the rest of the Species in that the event sensor pixel includes the event detection and flicker analysis circuitry. The imaging system of Species II differs from Species I and III to IV in that each event sensor pixel includes a photodiode 82. Light intensity signals may be output from the event sensor pixel (e.g., based on a photocurrent from the photodiode) to event detection and flicker analysis circuitry that is part of control and processing circuitry. In other words, the analysis circuitry is not incorporated into each pixel itself, but instead receives data from the pixel at some location exterior to the pixel (e.g., at the periphery of the chip that includes the event sensor pixels, on a different chip than the chip that includes the event sensor pixels, etc.). 
Species III differs from the rest of the Species in that the event detection circuitry and flicker analysis circuitry may be separated. In Species III, the event sensor pixel may include photodiode and event detection circuitry. The event detection circuitry may identify when events occur using light intensity signals from the photodiode. The event detect detection circuitry may output the time stamps of detected events and the corresponding light intensity signals to control and processing circuitry. Flicker analysis circuitry may receive the light intensity signals and time stamps and use this information to extrapolate the LED pattern/frequency. In cases where the event sensor pixel includes event detection circuitry, the event sensor pixel may only output data when an event is detected. As long as no event is detected, there is no output from the pixel. Species IV differs from the rest of the Species in that it requires a configuration where the event sensor pixel may output light intensity signals and time stamps. This information may optionally be provided to a buffer. Information from the buffer is then sent to the flicker analysis circuitry. This is different from Species I to III. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697